PER CURIAM:
Earl McCrae Scales appeals the district court’s order denying his motion for sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Scales, No. 1:04-cr00337-JAB-1. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.